Citation Nr: 0024226	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for joint residuals of 
rheumatic fever. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the competent, probative medical 
evidence reveals that the veteran does not have active 
rheumatic fever, active rheumatoid arthritis, any chronic 
residuals of rheumatoid arthritis, or any other joint 
residuals of his in-service rheumatic fever.

3.  The veteran's joint residuals of rheumatic fever are 
neither unusual nor exceptional in nature, nor has they been 
shown to markedly interfere with employment or require 
frequent inpatient care as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

A compensable rating for joint residuals of rheumatic fever 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5002, 4.88, 
Diagnostic Code 6309 (1999); 38 C.F.R. § 4.88, Diagnostic 
Code 6309 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).


Factual Background

The veteran's service medical records reflect that he was 
hospitalized in 1946 for rheumatoid arthritis, cause 
undetermined, and acute rheumatic fever.  In a June 1947 VA 
examination report, non-specific, multiple, recurrent, severe 
rheumatoid arthritis was diagnosed.  In an October 1947 
rating decision, service connection was granted for non-
specific, severe rheumatoid arthritis of multiple joints.  A 
zero percent disability rating was assigned effective from 
November 26, 1946, to June 26, 1947.  A 50 percent evaluation 
was assigned effective June 27, 1947, under Diagnostic Code 
5003.  Service connection was also granted for residuals of 
rheumatic fever with no joint disability or residual heart 
disease, and a zero percent disability rating was assigned.  

The veteran was hospitalized at a VA medical facility from 
January to February 1948 for pain in the joints.  The 
discharge diagnosis was minimal rheumatoid arthritis, 
currently quiescent.  In a June 1948 VA examination report, 
permanent rheumatoid arthritis, currently moderate in 
severity, was diagnosed.  The veteran underwent VA 
hospitalization from November to December 1948 for 
observation of rheumatoid arthritis.  On discharge, it was 
noted that no arthritis was found.  In an August 1949 rating 
decision, the entire disability was recharacterized as 
residuals of rheumatic fever (no joint or cardiac involvement 
now shown) previously rated as arthritis, rheumatoid.  A zero 
percent disability rating was assigned under Diagnostic Codes 
6309 (rheumatic fever) and 5002 (rheumatoid arthritis), 
effective October 19, 1949.  Thus, the rating for the joint 
residuals of rheumatic fever was reduced from 50 percent 
disabling to zero percent, effective October 19, 1949.

The veteran underwent VA examinations in July 1950 and June 
1956; no arthritis was found.  In an August 1, 1962, 
statement, a private doctor indicated that he was treating 
the veteran for arthritis of the spine.  VA medical records 
reflect that, on August 2, 1962, the veteran was examined for 
complaints in the lower back and lower extremities.  X-rays 
of the lumbar spine and hips revealed minimal hypertrophic 
changes with spur formation; the X-rays were considered 
normal.  The impression of the examining physician was that 
there was no organic basis for the veteran's complaints.  

In a September 1962 rating decision, it was noted that the 
joint and cardiac residuals of rheumatic fever were rated 
separately under Diagnostic Codes 6309 and 7000 (rheumatic 
heart disease), respectively.  Zero percent disability 
ratings were assigned for both residuals.

In an October 1962 statement, another private doctor made a 
diagnosis of multiple arthritis.  

VA medical records show that, in a summary of hospitalization 
from November to December 1963, it was noted that X-rays of 
the lumbar spine revealed mild osteoarthritic changes.  In 
May 1967, the veteran was hospitalized at a VA medical center 
for osteoarthritis of multiple joints.  In the hospital 
summary, it was noted that an arthritic survey revealed some 
minimal osteoarthritic changes in the dorsal and lumbosacral 
spine, the pelvis, and both hips.  In a July 1967 statement, 
a VA doctor opined that the veteran's service records did not 
support a diagnosis of acute rheumatic fever or rheumatoid 
arthritis.  The doctor noted that it had been twenty-plus 
years since the veteran's discharge from active service and 
that he would have had full-blown rheumatoid arthritis or 
rheumatic heart disease by now, especially after the number 
of alleged acute episodes.

In a February 1968 statement, a private doctor noted that the 
veteran had been treated for joint pain.

VA medical records from 1968 to 1993 reflect that, on a 
summary for hospitalization from December 1968 to January 
1969, it was noted that X-rays of the lumbosacral spine were 
unremarkable.  Chest X-rays taken in August 1973 revealed 
spondylosis in the lower dorsal spine.  In a discharge 
summary for hospitalization from August to September 1977, 
osteoarthritis of the lumbosacral spine and sacroiliac 
joints, with narrowing of interspaces between L5 and S1 due 
to disc degeneration, was diagnosed.  X-rays of the dorsal 
and lumbosacral areas taken during a March 1980 
hospitalization revealed mild osteoarthritic changes; the 
pertinent diagnosis on discharge was low back pain.  VA 
treatment records from 1988 to 1993 reflect that unspecified 
degenerative joint disease had been diagnosed.

In a June 1994 VA diseases of the heart examination report, 
it was noted that physical examination revealed an obvious 
slight swelling of the ankles with 1+ pretibial edema.  The 
examiner opined that the swelling of the lower extremities 
was due to mild chronic congestive heart failure secondary to 
arteriosclerotic heart disease and to chronic obstructive 
pulmonary disease (COPD), and that it was unrelated to the 
rheumatic heart condition during service.

The veteran was also afforded a VA joints examination in June 
1994 for purposes of determining the etiology of the swelling 
of the legs and ankles.  He walked with a very slow gait, and 
by the time he walked from the waiting room to the examining 
room he was short of breath.  Physical examination revealed 3 
to 4+ edema of the ankles.  The range of motion in both 
ankles was dorsiflexion to 10 degrees and plantar flexion to 
45 degrees.  X-rays revealed prominence of the soft tissues 
about each ankle but no evidence of osseous or joint 
abnormalities.  The examiner opined that the veteran did not 
have an orthopedic problem and concluded that his problem 
seemed to be related to congestive heart failure with 
shortness of breath and edema in the ankles.  The diagnosis 
was swelling of the legs and ankles that was probably due to 
congestive heart failure.

VA medical records from October 1994 to October 1996 reflect 
that in October 1994 the veteran reported that he had a 
gradual increase in shoulder pain bilaterally.  The range of 
motion in the shoulders was to 135 degrees bilaterally.  The 
assessment was degenerative joint disease of the spine.  In 
February 1995, the veteran reported that his only symptom was 
occasional shoulder pain; no relevant diagnosis was made.  In 
June 1995, he was hospitalized for chest pain.  Physical 
examination of the extremities revealed no cyanosis or 
clubbing.  There was 2+ edema with 2+ pulses.  The discharge 
diagnoses included rule out myocardial infarction, and 
arthritis.  In August 1995, it was noted that the 
degenerative joint disease was stable with no acute symptoms.  
In November 1995, the veteran reported that he had edema in 
his legs and stiffness in his hands in the mornings.  The 
impressions were arteriosclerotic cardiovascular disease and 
degenerative joint disease.  He reported in February 1996 
that he still had stiffness in the hands, but that it was 
less severe.  He indicated that he still had edema in the 
legs.  The impressions again were arteriosclerotic 
cardiovascular disease and degenerative joint disease.  In 
August 1996, the veteran reported that he still had edema in 
the extremities.  Physical examination revealed no edema in 
the extremities.  The impressions were arteriosclerotic 
cardiovascular disease and chronic low back pain.  The 
veteran indicated in October 1996 that he had leg cramps at 
night; the impression was leg cramps.

In December 1996, the Board remanded the claim for a 
compensable rating for joint residuals of rheumatic fever for 
further development, to include a VA examination.  At the 
same time, the Board denied a claim for a compensable rating 
for cardiac residuals of rheumatic fever

The veteran was afforded a VA examination in June 1997.  In 
the examination report, it was noted that, although he 
apparently had rheumatic fever and some joint problems during 
service, most of his current problems occurred within the 
last six years.  He had swelling and weakness in the hands.  
Pain would radiate from his hands into the shoulders and from 
the shoulders into the hands.  He indicated that he had 
occasional numbness in the hands, which was relieved with 
exercise.  He did not have any specific complaints about the 
elbows.  His shoulder was painful mostly in the anterior 
part, and he felt that he had some limitation of motion in 
that he could only reach his hip pocket on either side.  The 
area of discomfort in the hips was in the trochanteric area 
in the tendon just above it; that discomfort was bilateral 
without radiation down the legs.  The knee pain was described 
as rather vague, generalized pain.  He did not describe 
effusion.  In particular, based on the history given by the 
veteran, it was determined that the ankles and feet did 
swell, but that the swelling was general pitting edema and 
not effusion.  He took ibuprofen to relieve his various joint 
complaints.

Physical examination of the shoulders revealed equal, 
bilateral findings: forward flexion was to 170 degrees, 
internal rotation was to 40 degrees, and external rotation 
was to 80 degrees.  Flexion of the elbow was to 140 degrees 
bilaterally.  Supination and pronation were both to 80 
degrees bilaterally.  The range of motion in the wrists was 
the following: dorsiflexion was to 70 degrees bilaterally, 
ulnar deviation was to 45 degrees bilaterally, and radial 
deviation was to 20 degrees bilaterally.  All fingers closed 
fully, made good fists, and extended fully.  There was some 
localized tenderness in each of the proximal interphalangeal 
joints, but this tenderness did not interfere with grip.  
There was tenderness along the posterior border of both 
greater trochanters with tenderness into the abductor tendon 
area.  With the patient lying supine, both hips could be 
flexed from zero to 100 degrees.  The remaining range of 
motion in the hips was the following: external rotation was 
to 20 degrees bilaterally, internal rotation was to 20 
degrees bilaterally, and abduction was to 25 degrees 
bilaterally.  Both knees could be flexed from zero to 140 
degrees.  In the knees, there was no effusion, but moderate 
generalized tenderness was present.  There was also good 
stability on the various stressing tests, and the McMurray 
test was negative bilaterally.  The range of motion in the 
ankles was the following: dorsiflexion was to 5 degrees 
bilaterally and plantar flexion was to 30 degrees 
bilaterally.  There was pitting edema involving the legs, 
ankles and feet, but no localized effusion in the ankles.  
Generalized tenderness was present in the feet, but no 
abnormality of significance was noted.  

X-rays of the shoulders revealed early degenerative joint 
disease of the acromioclavicular joints.  X-rays of the hips 
and wrists were normal.  X-rays of the hands revealed no 
osseous or joint abnormalities.  X-rays of the knees revealed 
small periarticular osteophytes, but the knees were otherwise 
normal and probably within normal limits radiographically for 
someone the veteran's age.  X-rays of the ankles were within 
normal limits.

The examiner noted that there were multiple areas of joint 
complaints.  Bilateral mild shoulder cuff syndrome was 
diagnosed.  The examiner indicated that the elbows were 
normal and that the wrists were basically normal except for 
perhaps some osteoarthritis.  Mild osteoarthritis in the 
hands was diagnosed.  The examiner also noted that the knees 
and ankles were basically normal, but that there was probably 
mild osteoarthritis in those joints.  The examiner determined 
that the hips were basically normal except for a diagnosis of 
trochanteric bursitis involving complaints of hip pain.  The 
examiner noted that the swelling was a dependent type of 
edema, which was present in the hands, feet and legs.  The 
examiner concluded that the problems with the various joints 
were not residuals of rheumatic fever.  The examiner noted 
that rheumatic fever rarely causes permanent damage to the 
various joints involved.  The examiner opined that the joint 
complaints were not associated with the service-connected 
rheumatic fever.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The VA Schedule for Rating Disabilities for infectious 
diseases was revised, effective August 30, 1996.  See 61 Fed. 
Reg. 39,873 (1996).  However, both prior  to and after August 
30, 1996, a 100 percent rating for rheumatic fever was, and 
still is, warranted for only an active disease and the 
residuals were, and still are, rated under the appropriate 
diagnostic code regarding that particular system.  No other 
disability rating is available under Diagnostic Code 6309.  
See 38 C.F.R. § 4.88b, Diagnostic Code 6309 (1999); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6309 (1996).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  Here, Diagnostic Code 6309 has 
not undergone any substantive changes; therefore, any lack of 
notice to the veteran of the change in the regulations or RO 
consideration of the claims under both old and new evaluative 
criteria will not result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Rheumatic arthritis is rated under Diagnostic Code 5002.  As 
an active process, the minimum rating is 20 percent 
disabling, which is warranted for one or two exacerbations a 
year in a well-established diagnosis.  If there are chronic 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, those residuals are rated under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  



Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis; a higher evaluation should 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (1999).

Analysis

As a preliminary matter, there is no evidence that the 
veteran currently has active rheumatic fever nor has it been 
alleged.  Therefore, a compensable rating under Diagnostic 
Code 6309 is not warranted, and the issue is simply whether 
he has any current joint residuals of rheumatic fever that 
would warrant a compensable evaluation.  There is no evidence 
that the veteran has active rheumatoid arthritis.  Rheumatoid 
arthritis, as opposed to other forms of arthritis, was last 
diagnosed in June 1948.  Although it was noted in the June 
1948 VA examination report that the rheumatoid arthritis was 
permanent in nature, that type of arthritis was not found 
during a hospitalization later that year.  Active rheumatoid 
arthritis has not been diagnosed during any subsequent VA 
examinations, including the most recent one in June 1997.  In 
fact, in a July 1967 statement, a VA doctor concluded that 
the veteran did not have active rheumatoid arthritis.  That 
doctor's opinion was based the following: (1) it had been 
twenty-plus years since his discharge from active service, 
and (2) he would have had full-blown rheumatoid arthritis by 
now, especially after the number of alleged acute episodes.

Without evidence of active rheumatoid arthritis, it must be 
determined whether the veteran has any chronic residuals from 
the in-service rheumatoid arthritis and rheumatic fever.  The 
veteran has had osteoarthritis of the lumbar spine for many 
years, but there is no evidence that it is a chronic residual 
of in-service rheumatoid arthritis or rheumatic fever.  By 
the 1990s, the veteran had various complaints in the upper 
and lower extremities, to include pain in all extremities and 
swelling in the legs and ankles.  However, the June 1994 VA 
joints examiner determined that the swelling in the legs and 
ankles was due to congestive failure, and the June 1994 VA 
cardiovascular examiner concluded that the swelling was due 
to COPD in addition to congestive heart failure and not due 
to the in-service rheumatic fever.  While the June 1997 VA 
examiner diagnosed various joint disorders of the lower and 
upper extremities, he concluded that these disabilities were 
not residuals of rheumatic fever and that his joint 
complaints were not related to the in-service rheumatic 
fever.  He noted that rheumatic fever rarely caused permanent 
damage to the joints.  

In short, the preponderance of the competent, probative 
medical evidence reveals that the veteran does not have 
active rheumatic fever, active rheumatoid arthritis, any 
chronic residuals of rheumatoid arthritis, or any other 
current joint residuals of his in-service rheumatic fever.  
Accordingly, a compensable rating for joint residuals of 
rheumatic fever is not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation for the joint residuals of 
rheumatic fever.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  In 
the absence of a current joint disorder that is related to 
the in-service rheumatoid arthritis and rheumatic fever, 
there is no evidence the veteran's service-connected joint 
residuals of rheumatic fever cause any marked interference 
with employment or requires frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.





ORDER

A compensable rating for joint residuals of rheumatic fever 
is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

